Name: 2003/810/EC: Commission Decision of 17 November 2003 amending Decisions 94/984/EC, 2000/609/EC, 2001/751/EC in relation to imports of fresh poultrymeat, farmed ratite meat, live ratites and hatching eggs thereof from third countries with respect to Australia (Text with EEA relevance) (notified under document number C(2003) 4117)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  Asia and Oceania;  agricultural policy;  trade;  international trade;  agricultural activity;  tariff policy
 Date Published: 2003-11-22

 Avis juridique important|32003D08102003/810/EC: Commission Decision of 17 November 2003 amending Decisions 94/984/EC, 2000/609/EC, 2001/751/EC in relation to imports of fresh poultrymeat, farmed ratite meat, live ratites and hatching eggs thereof from third countries with respect to Australia (Text with EEA relevance) (notified under document number C(2003) 4117) Official Journal L 305 , 22/11/2003 P. 0011 - 0015Commission Decisionof 17 November 2003amending Decisions 94/984/EC, 2000/609/EC, 2001/751/EC in relation to imports of fresh poultrymeat, farmed ratite meat, live ratites and hatching eggs thereof from third countries with respect to Australia(notified under document number C(2003) 4117)(Text with EEA relevance)(2003/810/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/539/EEC of 15 October 1990 on animal health conditions governing intra-Community trade in, and imports from third countries, of poultry and hatching eggs(1), as last amended by Decision 806/2003/EC(2), and in particular Articles 23 and 24 thereof,Having regard to Council Directive 91/494/EEC of 26 June 1991 on animal health conditions governing intra-Community trade in and imports from third countries of fresh poultrymeat(3), as last amended by Directive 1999/89/EC(4), and in particular Articles 11 and 12, thereof,Having regard to Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A(1) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC(5), as last amended by Commission Decision 2003/721/EC(6), and in particular Article 10(3) thereof,Whereas:(1) Commission Decision 94/984/EC of 20 December 1994 laying down animal health conditions and veterinary certificates for the importation of fresh poultrymeat from third countries(7), as last amended by Decision 2002/477/EC(8), provides for health conditions and veterinary certificates for imports of fresh poultrymeat. Two different health attestations, models A and B, are set out. Their use depends on the Newcastle disease situation in the third country concerned.(2) Commission Decision 2000/609/EC of 29 September 2000 laying down animal and public health conditions and veterinary certification for imports of farmed ratite meat amending Decision 94/85/EC drawing up a list of third countries from which the Member States authorise imports of fresh poultrymeat(9), as last amended by Decision 2003/573/EC(10), lays down animal and public health conditions and veterinary certificates for imports of fresh meat of farmed ratites containing two different health attestations, models A and B. The attestation to be used takes into account the Newcastle disease situation in the third country concerned.(3) Commission Decision 2001/751/EC(11), as last amended by Decision 2002/789/EC(12), lays down the animal health conditions and veterinary certificates for imports of live ratites and hatching eggs. The model health certificate to be used takes into account the Newcastle disease situation in the third country concerned.(4) Australia has experienced several outbreaks of Newcastle disease in particular in the States of Victoria and New South Wales since 1998.(5) Since mid-November 2002 no further outbreaks of Newcastle disease have been notified in Australia and on the 26 June 2003 the Australian veterinary authorities declared Australia free of that disease to the OIE (Office International des Epizooties).(6) The Newcastle disease situation in Australia has been complicated by the fact that an endemic lentogenic strain of Newcastle disease virus appears to be circulating in Australia, which has shown the capacity to mutate into a velogenic strain. Australia is currently changing its control strategy for Newcastle disease from a non-vaccinating, ND-free country to a vaccinating country.(7) According to information received from the Australia Veterinary Authorities, live vaccines against Newcastle Disease are used which do not comply with Community legislation. It is therefore necessary to amend Decisions 94/984/EC, 2000/609/EC, and 2001/751/EC in relation to imports of fresh poultrymeat, farmed ratite meat, live ratites and hatching eggs thereof from third countries with respect to Australia taking into account the evolution of the epidemiological situation for Newcastle disease and the use of such live vaccines.(8) The Commission has adopted several Commission Decisions in relation to those outbreaks of Newcastle disease, in particular, Decision 2002/537/EC of 2 July 2002 concerning protection measures relating to Newcastle disease in Australia(13), as amended by Decision 2002/942/EC(14), which applied from 6 July 2002 to 1 December 2002. Lastly, Commission Decision 2003/489/EC of 25 June 2003 concerning protection measures relating to Newcastle disease in Australia(15), which applies until 1 January 2004.(9) Given the certification requirements laid down in the present Decision, the safeguard measures provided for in Decision 2003/489/EC are no longer required and Decision 2003/489/EC should be repealed accordingly.(10) However, the Australian veterinary authorities have requested to be granted a derogation for fresh meat of poultry, ratites, farmed and wild feathered game, poultry meat products and poultry meat preparations consisting or containing meat of the abovementioned species, which have been obtained from birds slaughtered before 13 May 2002 as foreseen by Decision 2002/537/EC before the epidemic started.(11) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Annex I to Decision 94/984/EC is replaced by the text in Annex I to this Decision.Article 2Annex I to Decision 2000/609/EC is replaced by the text in Annex II to this Decision.Article 3By derogation from the Articles 1 and 2 Member States may still authorise imports of fresh meat of poultry and farmed ratites by using the model A certificates foreseen in Decisions 94/984/EC and 2000/609/EC until 31 May 2004, if- the meat has been obtained from birds which have been slaughtered before 13 May 2002, and- in the veterinary certificates accompanying consignments of fresh meat of poultry and farmed ratites the following words as appropriate to the species shall be included:"Fresh poultrymeat/Fresh ratite meat(16) in accordance with Article 3 of Decision 2003/810/EC."Article 4Annex I to Decision 2001/751/EC is replaced by Annex III to this Decision.Article 5Decision 2003/489/EC is hereby repealed.Article 6This Decision is addressed to the Member States.Done at Brussels, 17 November 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 303, 31.10.1990, p. 6.(2) OJ L 122, 16.5.2003, p. 1.(3) OJ L 268, 24.9.1991, p. 35.(4) OJ L 300, 23.11.1999, p. 17.(5) OJ L 62, 15.3.1993, p. 49.(6) OJ L 260, 11.10.2003, p. 21.(7) OJ L 378, 31.12.1994, p. 11.(8) OJ L 164, 22.6.2002, p. 39.(9) OJ L 258, 12.10.2000, p. 49.(10) OJ L 194, 1.8.2003, p. 89.(11) OJ L 281, 25.10.2001, p. 24.(12) OJ L 274, 11.10.2002, p. 36.(13) OJ L 173, 3.7.2002, p. 33.(14) OJ L 325, 30.11.2002, p. 49.(15) OJ L 167, 4.7.2003, p. 37.(16) Delete as appropriate.ANNEX I"ANNEX IList of third countries or parts of third countries which are allowed to use the certificates laid down in Annex II for imports of fresh poultrymeat into the European Union>TABLE>"ANNEX II"ANNEX IList of third countries or parts of third countries which are allowed to export farmed ratite meat to the European Union>TABLE>"ANNEX III"ANNEX IList of third countries or parts of third countries, which are allowed to export live ratites or hatching eggs thereof to the Community>TABLE>"